      Case 1:02-cv-00785-HSO-RHW Document 386 Filed 03/29/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF MISSISSIPPI
                             SOUTHERN DIVISION


NORTHROP GRUMMAN SHIP SYSTEMS, INC.,                                             PLAINTIFF
F/K/A INGALLS SHIPBUILDING, INC.

and

RICHARD F. SCRUGGS, ET AL.,
                                                               INTERVENOR-PLAINTIFFS

v.                                              CIVIL ACTION NO. 1:02CV785HSO-RHW

THE MINISTRY OF DEFENSE OF THE                                                DEFENDANT
BOLIVARIAN REPUBLIC OF VENEZUELA.


                STATUS REPORT OF THE MINISTRY OF DEFENSE
                OF THE BOLIVARIAN REPUBLIC OF VENEZUELA

        Defendant, Ministry of Defense of the Bolivarian Republic of Venezuela (the
“Ministry”), respectfully files its Status Report pursuant to this Court’s Order and states as
follows:
        1.     The Ministry has entered a limited appearance in the recognition and
enforcement action, Case No. 1:18-cv-00469 in the U.S. District Court for the District of
Columbia (the “Recognition Action”).
        2.     In the order to show cause on February 15, 2019, Plaintiff responded to this
order in the Recognition Action on February 28, 2019.
        3.     The Ministry responded to Plaintiff’s response to the show cause order in the
Recognition Action on March 14, 2019.


Dated: April 1, 2019

                                                            Respectfully Submitted,

                                                            /s/ Quinn Smith

                                                            GST LLP
                                                            Quinn Smith
                                                            Admitted Pro Hac Vice
                                                            Fla. Bar No. 59523
                                                            e-mail: quinn.smith@gstllp.com
                                                            1111 Brickell Avenue
   Case 1:02-cv-00785-HSO-RHW Document 386 Filed 03/29/19 Page 2 of 2



                                                             Suite 2715
                                                             Miami, Florida 33131
                                                             (T) (305) 856-7723
                                                             (F) (786) 220-8265
                                                              Attorney for the Ministry


                              CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, I electronically filed the foregoing document with
the Clerk of Court using the CM/ECF filing system, which shall serve copies of this filing on
every party to this action. I further certify that I am unaware of any non-CM/ECF parties.

                                                             By: /s/ Quinn Smith
